Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 05/18/2022 has been fully considered and is sufficient to overcome previous rejections):
Inagaki et al. (USPAP. 20170031329) discloses a fault prediction system includes a machine learning device that learns conditions associated with a fault of an industrial machine. The machine learning device includes a state observation unit that, while the industrial machine is in operation or at rest, observes a state variable including, e.g., data output from a sensor, internal data of control software, or computational data obtained based on these data, a determination data obtaining unit that obtains determination data used to determine whether a fault has occurred in the industrial machine or the degree of fault, and a learning unit that learns the conditions associated with the fault of the industrial machine in accordance with a training data set generated based on a combination of the state variable and the determination data (Abstract; Pars. 44-54). However, Inagaki does not disclose "an operation unit configured to receive an input of wrong determination information indicating that the determination result is wrong or correct determination information indicating that the determination result is correct from the user; and an update unit configured to update the determination algorithm stored in the first memory in accordance with the wrong determination information or correct determination information received by the operation unit". 
	Takahasi (USPAP. 20180107174) discloses human collaborative robot system that includes a human collaborative robot and a learning unit into which sensing data, internal data, and calculation data are input. The learning unit outputs a first force component applied to the human collaborative robot from outside, a second force component occurring in an operation of the human collaborative robot, and a third force component categorized as noise; and performs learning using supervised data in which inputs and correct labels obtained in advance are collected in pairs, wherein the correct labels of the supervised data are obtained by exerting a force on the human collaborative robot from outside, operating the human collaborative robot over a plurality of paths, and applying noise to the human collaborative robot, and the operation of the human collaborative robot is controlled based on the first force component output from the learning unit (Abstract; Pars. 37-56). However, Takahasi does not disclose "an operation unit configured to receive an input of wrong determination information indicating that the determination result is wrong or correct determination information indicating that the determination result is correct from the user; and an update unit configured to update the determination algorithm stored in the first memory in accordance with the wrong determination information or correct determination information received by the operation unit". 

Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an operation unit configured to receive an input of wrong determination information indicating that the determination result is wrong or correct determination information indicating that the determination result is correct from the user; and an update unit configured to update the determination algorithm stored in the first memory in accordance with the wrong determination information or correct determination information received by the operation unit" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-11 and 13 depend from allowed claim 1 and therefore are allowable.
Regarding claim 12, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "receiving an input of wrong determination information indicating that the determination result is wrong or correct determination information indicating that the determination result is correct from the user; and updating the determination algorithm in accordance with the wrong determination information or correct determination information received" in combination with other limitations in the claims as defined by Applicants. 
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        June 13, 2022